Name: 78/695/EEC: Commission Decision of 28 July 1978 concerning animal health conditions and veterinary certification for imports of fresh meat from Uruguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-26

 Avis juridique important|31978D069578/695/EEC: Commission Decision of 28 July 1978 concerning animal health conditions and veterinary certification for imports of fresh meat from Uruguay Official Journal L 236 , 26/08/1978 P. 0037 - 0044 Greek special edition: Chapter 03 Volume 22 P. 0190 ++++ ( 1 ) OJ N L 302 , 31 . 12 . 1972 , P . 28 . COMMISSION DECISION OF 28 JULY 1978 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM URUGUAY ( 78/695/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS ALTHOUGH THE SITUATION IN URUGUAY REGARDING FOOT-AND-MOUTH DISEASE HAS RECENTLY IMPROVED THE EPIZOOTIOLOGICAL SITUATION IN URUGUAY CONCERNING FOOT-AND-MOUTH DISEASE MAY CONSTITUTE A DANGER FOR COMMUNITY LIVESTOCK BECAUSE OF TRADE WITH THAT COUNTRY ; WHEREAS CERTAIN MEMBER STATES HAVE ALREADY ADOPTED PROTECTIVE MEASURES IN THIS RESPECT ; WHEREAS THE NECESSARY STEPS SHOULD THEREFORE BE TAKEN AT COMMUNITY LEVEL TO REDUCE THE RISK OF INTRODUCTION OF DISEASE BY ENSURING THAT IMPORTS FROM URUGUAY OF FRESH MEAT FULFIL CONDITIONS WHICH WILL ENSURE THE PROTECTION OF COMMUNITY LIVESTOCK ; WHEREAS IT IS NECESSARY TO LAY DOWN HEALTH REQUIREMENTS FOR IMPORTS OF FRESH MEAT FROM URUGUAY ; WHEREAS IT IS NECESSARY TO TAKE ACCOUNT OF THE SITUATION IN URUGUAY REGARDING FOOT-AND-MOUTH DISEASE AND PARTICULARLY THE SITUATION AT PRESENT ; WHEREAS THE MEASURES ADOPTED BY MEMBER STATES MUST BE ADAPTED TO THE PARTICULAR HEALTH SITUATION OF EACH THIRD COUNTRY ; WHEREAS THEY MUST BE MODIFIED IN THE LIGHT OF ANY DEVELOPMENTS THEREIN ; WHEREAS SPECIAL CONDITIONS MAY BE LAID DOWN FOR CERTAIN MEMBER STATES BECAUSE OF THEIR SPECIAL ANIMAL HEALTH SITUATIONS UNTIL COMMON COMMUNITY MEASURES ARE ADOPTED FOR THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE ; WHEREAS THESE CONDITIONS MUST BE AT LEAST AS STRICT AS THOSE WHICH THE SAME MEMBER STATES APPLY IN INTRA-COMMUNITY TRADE ; WHEREAS SPECIFIC MEASURES OF ANIMAL HEALTH PROTECTION SHOULD BE ADOPTED ON A COMMUNITY BASIS AS PROVIDED FOR BY THE DIRECTIVE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE IMPORTATION OF FRESH MEAT FROM URUGUAY AS FOLLOWS : ( A ) DEBONED FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS , EXCLUDING OFFALS , FROM WHICH HAVE BEEN REMOVED THE MAJOR ACCESSIBLE LYMPHATIC GLANDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX A AND WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( B ) FRESH MEAT OF DOMESTIC SOLIPEDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX B AND WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( C ) THE FOLLOWING OFFALS OF BOVINE ANIMALS : _ COMPLETELY TRIMMED HEARTS , _ COMPLETELY TRIMMED LIVERS , _ COMPLETELY TRIMMED TONGUES WITHOUT BONE , CARTILAGE OR TONSILS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX C AND WHICH MUST ACCOMPANY THE CONSIGNMENT . 2 . MEMBER STATES SHALL NOT AUTHORIZE THE IMPORT OF CATEGORIES OF FRESH MEAT FROM URUGUAY OTHER THAN THOSE MENTIONED IN PARAGRAPH 1 . ARTICLE 2 1 . UNTIL THE ADOPTION BY THE COUNCIL OF REGULATIONS CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE WITHIN THE COMMUNITY AND UNTIL 31 DECEMBER 1982 AT THE LATEST , AND WHILE CONTINUING TO PROHIBIT VACCINATION AGAINST FOOT-AND-MOUTH DISEASE : ( A ) DENMARK , IRELAND AND THE UNITED KINGDOM IN RESPECT OF NORTHERN IRELAND MAY , IN RESPECT OF THE DEBONED FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS REFERRED TO UNDER POINT ( A ) OF ARTICLE 1 ( 1 ) AND THE OFFALS REFERRED TO UNDER POINT ( C ) THEREOF , CONTINUE TO REFUSE TO AUTHORIZE SUCH IMPORTS ; ( B ) THE UNITED KINGDOM MAY , IN RESPECT OF THE DEBONED FRESH MEAT OF SHEEP AND GOATS REFERRED TO UNDER POINT ( A ) OF ARTICLE 1 ( 1 ) AND THE OFFALS REFERRED TO UNDER POINT ( C ) THEREOF , CONTINUE TO REQUIRE ADDITIONAL CONDITIONS CURRENTLY IN FORCE WHICH MUST BE AT LEAST AS STRICT AS THOSE WHICH APPLY IN INTRA-COMMUNITY TRADE . 2 . THE UNITED KINGDOM SHALL IMMEDIATELY INFORM THE COMMISSION OF THE ADDITIONAL CONDITIONS CURRENTLY IN FORCE . ARTICLE 3 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 4 THIS DECISION SHALL BE EXAMINED WITH A VIEW TO ADAPTATION TO COUNCIL REGULATIONS CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE WITHIN THE COMMUNITY , AND IN ANY CASE BEFORE 1 JULY 1982 . ARTICLE 5 THIS DECISION SHALL ENTER INTO FORCE ON 1 OCTOBER 1978 . HOWEVER , THE CERTIFICATES CURRENTLY USED , AMENDED IF NECESSARY IN ACCORDANCE WITH THE PROVISIONS OF THIS DECISION , MAY BE USED UNTIL 31 MARCH 1979 . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ANNEXES : SEE O.J . N L 236 OF 26 . 8 . 78